Citation Nr: 1546359	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  08-33 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected glaucoma.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected glaucoma.

3.  Entitlement to service connection for rheumatoid arthritis of the shoulders, to include as secondary to the service-connected glaucoma.

4.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to the service-connected glaucoma.

5.  Entitlement to a schedular rating in excess of 50 percent for bilateral primary open angle glaucoma.

6.  Entitlement to an extraschedular rating in excess of 50 percent for bilateral primary open angle glaucoma.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, October 2009, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the November 2007 rating decision, the RO denied entitlement to a rating in excess of 50 percent for bilateral open angle glaucoma and a TDIU.  The Board previously considered these two issues in February 2010 and February 2012.  

In the October 2009 rating decision, the RO denied entitlement to service connection for hypertension, gastroesophageal reflux disease (GERD), and rheumatoid arthritis of the shoulders.  Last, in the August 2010 rating decision, it denied entitlement to service connection for erectile dysfunction.

The Veteran was afforded a Board hearing in October 2009 on the issues of a higher rating for bilateral open angle glaucoma and a TDIU.  Thereafter, VA informed the Veteran that the Veterans Law Judge (VLJ) who conducted the hearing was no longer employed at the Board and offered him the opportunity to request another hearing.  The Veteran indicated that he desired a new Board hearing.  He subsequently testified before the undersigned VLJ at a hearing held via videoconference in July 2014.  Transcripts of both hearings are of record.  

The issues of an extraschedular rating for bilateral primary open angle glaucoma, service connection for hypertension, GERD, rheumatoid arthritis of the shoulders, and ED, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

For the entire appeal period, there is no evidence of visual concentric contraction of visual field to 15 degrees but not to 5 degrees bilaterally, or impairment of corrected visual acuity consistent with the criteria for a rating of 60 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for bilateral primary open angle glaucoma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.25, 4.79, Diagnostic Codes DCs 6066 and 6081 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his increased rating claim in August 2007, prior to the initial adjudication.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

VA provided a VA examination in August 2007, May 2010, October 2008, and June/July 2011 to determine the severity of the Veteran's service-connected eye disability.  There is no argument or indication that this examination is inadequate or that its finding do not reflect the current severity of the disability. 

In February 2012, the Board remanded the issues of an increased rating for glaucoma and entitlement to a TDIU for a new hearing.  Such hearing was conducted in July 2014.  The Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions to obtain pertinent evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements for an increased rating and a TDIU.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects.  To the extent that the Veterans Law Judge did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, no prejudice is shown.  Rather, the Veteran has had ample opportunity to participate in the adjudication by submitting pertinent evidence and making pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's bilateral primary open angle glaucoma is currently rated as 50 percent disabling under the criteria at 38 C.F.R. § 4.79, Diagnostic Code (DC) 6013-6080.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 

During the pendency of the appeal, the rating schedule for rating disabilities of the eyes was revised and amended.  The revised rating criteria are only applicable to claims filed on or after December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  In this case, the Veteran filed his claim prior to that date, to be specific, in July 2007.  Thus, the pre-amended version of the regulation is for application here.

Under the rating criteria in effect prior to December 10, 2008, open-angle glaucoma is to be rated based on impairment of visual acuity or field loss.  38 C.F.R. § 4.84a, DC 6013 (2008).  A minimum 10 percent evaluation applies.

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75 (2014).  Examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  Id.  

For VA purposes, the severity of impaired central visual acuity is determined by comparing visual test results on the Snellen index with the criteria set forth in 38 C.F.R. § 4.84(a), DCs 6061 to 6079 (2008).  The rating will be based on the best distant vision obtainable after best correction by glasses.  38 C.F.R. § 4.75 (2008); see also 38 C.F.R. § 4.76 (2014).  Under the pre-amended rating criteria, the percentage rating is found from 38 C.F.R. § 4.84a, Table V, by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  See 38 C.F.R. § 4.83a (2008).  

Diagnostic Code 6080 evaluates eye disabilities based upon impairment of visual fields.  See 38 C.F.R. § 4.84a (2008).  Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45-degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).  

According to Table III, the normal visual field at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.

In relevant part, under the pre-amended version of Diagnostic Code 6080, bilateral concentric contraction of visual fields to 30 degrees, but not to 15 degrees, is rated as 50 percent disabling or as equivalent to visual acuity of 20/100.  Bilateral concentric contraction of the visual fields to 15 degrees, but not to 5 degrees, is rated as 70 percent disabling or as equivalent to visual acuity of 20/200.  Bilateral concentric contraction of the visual fields to 5 degrees is rated as 100 percent disabling or as equivalent to visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note 2.  

The Veteran contends that his service-connected glaucoma is more severe than indicated by his current disability rating.  He seeks a higher rating for the entire appeal period.  VA received his increased rating claim in July 2007. 

The Board finds that the Veteran does not meet either the relevant criteria for a rating in excess of 50 percent for his bilateral primary open-angle glaucoma.

An August 2007 VA examination shows that the Veteran had best corrected distance acuity of 20/30 in the right eye and 20/70 in the left eye, and best corrected near acuity of 20/25 in the right eye and 20/60 in the left eye.  The examiner noted visual field defects in both eyes, with greater loss in the left eye.  Visual field in the right eye was intact with very mild superior nonspecific changes; visual field in the left eye was constricted with superior arcuate defect.  

Visual field testing of the right eye revealed visual field, measured in degrees, of: 70 temporally (85 normal, for a loss of 15); 65 down temporally (85 normal, for a loss of 20); 50 down (65 normal, for a loss of 15); 55 down nasally (50 normal, no loss); 65 nasally (60 normal, no loss); 65 up nasally (55 normal, no loss); 45 up (45 normal, no loss); and 60 up temporally (55 normal, no loss). The total loss of degrees of visual fields of the right eye was 25 degrees. The total remaining degrees of visual field was 475 degrees. The average concentric contraction computes to 59.4 degrees for rating purposes.  

Visual field testing of the left eye revealed visual field, measured in degrees, of: 55 temporally (85 normal, for a loss of 30); 55 down temporally (85 normal, for a loss of 30); 50 down (65 normal, for a loss of 15); 40 down nasally (50 normal, for a loss of 10); 50 nasally (60 normal, for a loss of 10); 25 up nasally (55 normal, for a loss of 30); 30 up (45 normal, for a loss of 15); and 50 up temporally (55 normal, for a loss of 5). The total loss of degrees of visual fields of the left eye was 145 degrees. The total remaining degrees of visual field was 355 degrees. The average concentric contraction computes to 44.4 degrees for rating purposes.  

An October 2008 VA examination shows that the Veteran had uncorrected distance acuity of 20/200 in both eyes and uncorrected near acuity of 20/70 in both eyes.  His vision was correctable to 20/40 at distance in the right eye and 20/30 at distance in the left.  Near acuity corrected to 20/40 in the right eye and 20/30 in the left.  The examiner noted a likely nasal constriction of the visual field in his left eye greater than the right.  Otherwise, his extraocular motility was full.

Visual field testing of the right eye revealed visual field, measured in degrees, of: 50 temporally (85 normal, for a loss of 25); 55 down temporally (85 normal, for a loss of 30); 35 down (65 normal, for a loss of 30); 35 down nasally (50 normal, for a loss of 15); 25 nasally (60 normal, for a loss of 35); 35 up nasally (55 normal, for a loss of 20); 35 up (45 normal, for a loss of 10); and 35 up temporally (55 normal, for a loss of 20). The total loss of degrees of visual fields of the right eye was 185 degrees. The total remaining degrees of visual field was 315 degrees. The average concentric contraction computes to 38.1 degrees for rating purposes.  

Visual field testing of the left eye revealed visual field, measured in degrees, of: 50 temporally (85 normal, for a loss of 35); 55 down temporally (85 normal, for a loss of 30); 35 down (65 normal, for a loss of 30); 38 down nasally (50 normal, for a loss of 12); 20 nasally (60 normal, for a loss of 40); 20 up nasally (55 normal, for a loss of 35); 30 up (45 normal, for a loss of 15); and 35 up temporally (55 normal, for a loss of 20). The total loss of degrees of visual fields of the left eye was 217 degrees. The total remaining degrees of visual field was 283 degrees. The average concentric contraction computes to 35.4 degrees for rating purposes.  

A VA examination was provided in May 2010.  The examination report notes corrected visual acuity at distance of 20/30 for the right eye and 20/25 for the left eye.  It also notes visual field loss of 360 degrees in both eyes.  The report, however, did not include the appropriate Goldmann charts. Thus, the report does not provide sufficient information to rate the Veteran's service-connected glaucoma on visual field loss. See 38 C.F.R. § 4.84a, Diagnostic Code 6013 (2008).

A June 2011 VA examination shows that the Veteran had best corrected distance acuity of 20/30 in both eyes, and best corrected near acuity of 20/25 in both eyes.  The examiner noted a full visual field to approximately 50 degrees superiorly, temporally and inferiorly and 60 degrees nasally in the right eye and to approximately 60 degrees superiorly and 60 degrees temporally, 60 degrees inferiorly, and 50 degrees nasally, with inferior nasal step in the left eye.  Extraocular motility was found to be full range of motion for both eyes.

Visual field testing of the right eye revealed visual field, measured in degrees, of: 50 temporally (85 normal, for a loss of 35); 50 down temporally (85 normal, for a loss of 35); 55 down (65 normal, for a loss of 10); 55 down nasally (50 normal, no loss); 55 nasally (60 normal, for a loss of 5); 45 up nasally (55 normal, for a loss of 10); 45 up (45 normal, no loss); and 50 up temporally (55 normal, for a loss of 5). The total loss of degrees of visual fields of the right eye was 100 degrees. The total remaining degrees of visual field was 400 degrees. The average concentric contraction computes to 50.6 degrees for rating purposes.  

Visual field testing of the left eye revealed visual field, measured in degrees, of: 60 temporally (85 normal, for a loss of 25); 60 down temporally (85 normal, for a loss of 25); 65 down (65 normal, no loss); 50 down nasally (50 normal, no loss); 50 nasally (60 normal, for a loss of 10); 47 up nasally (55 normal, for a loss of 8); 49 up (45 normal, no loss); and 48 up temporally (55 normal, for a loss of 7). The total loss of degrees of visual fields of the left eye was 71 degrees. The total remaining degrees of visual field was 429 degrees. The average concentric contraction computes to 53.6 degrees for rating purposes.  

Additional visual field testing was conducted in July 2011.  Visual field testing of the right eye revealed visual field, measured in degrees, of: 75 temporally (85 normal, for a loss of 10); 70 down temporally (85 normal, for a loss of 15); 57 down (65 normal, for a loss of 8); 57 down nasally (50 normal, no loss); 57 nasally (60 normal, for a loss of 3); 45 up nasally (55 normal, for a loss of 10); 33 up (45 normal, for a loss of 12); and 60 up temporally (55 normal, no loss). The total loss of degrees of visual fields of the right eye was 58 degrees. The total remaining degrees of visual field was 442 degrees. The average concentric contraction computes to 56.8 degrees for rating purposes.  

Visual field testing of the left eye revealed visual field, measured in degrees, of: 72 temporally (85 normal, for a loss of 13); 69 down temporally (85 normal, for a loss of 16); 55 down (65 normal, for a loss of 10); 46 down nasally (50 normal, for a loss of 4); 50 nasally (60 normal, for a loss of 10); 40 up nasally (55 normal, for a loss of 15); 41 up (45 normal, for a loss of 4); and 51 up temporally (55 normal, for a loss of 4). The total loss of degrees of visual fields of the left eye was 76 degrees. The total remaining degrees of visual field was 424 degrees. The average concentric contraction computes to 53.0 degrees for rating purposes.  

In addition, VA treatment records show approximately thirty additional visual acuity measurements during the appeal period.  See VA treatment records from August 2005 to December 2012 (in Virtual VA).  Of these, the lowest corrected visual acuity measurements are from August 2010 and September 2011.  In August 2010, the Veteran had visual acuity of 20/70 in the right eye and 20/60 in the left eye.  In September 2011, he had corrected visual acuity of 20/60 in the right eye and 20/70 in the left eye.  Otherwise, measurements fluctuate between 20/25 and 20/60.

For the Veteran to be entitled to the next-higher rating of 60 percent based on central visual acuity impairment, the medical evidence must show that the Veteran's glaucoma produced impairment of corrected visual acuity consistent with any of the following measurement combinations: (a) 20/200 and 20/100; (b) 15/200 and 20/100; (c) 10/200 and 20/100; or (d) 5/200 and 20/100.  38 C.F.R. § 4.84a, Table V (2008).  Here, there is no evidence of corrected visual acuity consistent with any of the measurement combinations listed.  The lowest corrected visual acuity measurements of record are those in August 2010 and September 2011 VA treatment records, which show measurement combinations of 20/70 and 20/60.  As such, a rating in excess of 50 percent for bilateral primary open angle glaucoma of both eyes is not warranted under Diagnostic Codes 6013 and 6061 to 6079 based on central visual acuity impairment.

For the Veteran to be entitled to the next-higher rating of 70 percent based on impairment of field of vision, the medical evidence must show bilateral visual concentric contraction of visual field to 15 degrees but not to 5 degrees.  38 C.F.R. § 4.84a, Diagnostic Codes 6013 and 6080 (2008).  Here, visual field testing conducted in August 2007 revealed average concentric contractions of 59.4 degrees in the right eye and 44.4 degrees in the left eye. Visual field testing conducted in October 2008 revealed average concentric contractions of 38.1 degrees in the right eye and 35.4 degrees in the left eye.  Visual field testing conducted in June 2011 revealed average concentric contractions of 50.6 degrees in the right eye and 53.6 degrees in the left eye.  Visual field testing conducted in July 2011 revealed average concentric contractions of 56.8 degrees in the right eye and 53.0 degrees in the left eye.  Accordingly, the medical evidence of record does not demonstrate that the Veteran had bilateral concentric contraction of visual field of 15 degrees or less at any time during the rating period.  As such, a rating in excess of 50 percent for primary open angle glaucoma of both eyes is not warranted at any time during the appeal period under Diagnostic Codes 6013 and 6080 based on visual field impairment.

Under the current rating criteria, to determine the evaluation of visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes, visual acuity and visual field defect (expressed as a level of visual acuity) must be rated separately and combined pursuant to 38 C.F.R. § 4.25.  38 C.F.R. § 4.77 (2014).  Rated separately, the Veteran's visual acuity would warrant a rating of 30 percent for 20/70 in both eyes.  38 C.F.R. § 4.79, Diagnostic Code 6066.  Likewise, his visual field defect would also warrant a rating of 30 percent for concentric contraction of visual field with remaining field of 31 to 45 degrees.  38 C.F.R. § 6080 (2014).  Two ratings of 30 percent produce a combined value 51, which converted to the nearest degree divisible by ten is 50.  38 C.F.R. § 4.25.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

As explained below, the Board finds that extraschedular consideration is warranted under 38 C.F.R. § 3.321(b)(1).  Accordingly, that aspect of the claim is remanded.

In sum, the preponderance of the evidence is against a rating in excess of 50 percent for the Veteran's bilateral primary open angle glaucoma.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

A schedular rating in excess of 50 percent for bilateral primary open angle glaucoma is denied.


REMAND

With regard to the bilateral primary open angle glaucoma, the Veteran contends that a September 2008 surgical procedure aggravated his condition to such a degree that he now has constant eye pain.  See July 2014 Board hearing transcript.  This assertion is consistent with VA treatment records, which show complaints of constant eye pain, mostly in the right eye, and diagnoses of dry eyes and Bleb dysesthesia of the right eye following a September 2008 eye surgery.  See, e.g., VA treatment records from August 2005 to April 2012, at 23, 117, 260, and 339 (in Virtual VA).

The Board finds that the Veteran's symptomatology, which includes eye pain that appears to be related to surgery for glaucoma, is not fully contemplated by the schedular criteria.  As explain above, the rating criteria for open angle glaucoma is based on visual impairment.  Thus, the rating schedule may be inadequate to rate the Veteran's exceptional disability picture.  As such, consideration of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Veteran also contends that his service-connected primary open angle glaucoma prevents him from securing and maintaining meaningful, gainful employment.  See, e.g., June 2015 appellate brief.  During the July 2014 Board hearing, the Veteran testified that he had constant pain and was taking 8-10 medications around the clock, which interfered with his daily living and capacity to hold a job.  He indicated that his eye disability limits his capacity to drive, as he cannot determine how far or close the car is to the road markings.  He believes that it is very hazardous and dangerous to drive, but stated that he has to do it.  Nonetheless, he indicated that he does not drive at night.  He stated that was he receiving disability benefits from the Social Security Administration, based on his eye condition.  A March 2011 SSA decision reflects a finding that the Veteran became disabled in September 2008 after he underwent glaucoma shunt implant surgery.

With regard to his work experience, the Veteran testified that he last worked in 2005 as a materials handler or warehouse person.  He stated that the work involved driving forklifts and big material, and that this required good eyesight.  The Veteran is a church minister.  He indicated that his condition has limited his ability to perform in such capacity as it involves a degree of reading and studying.  He also added that he does not derive a salary from his minister duties.

The Veteran is currently in receipt of a single 50 percent rating for his bilateral primary open angle glaucoma.  As such, he does not meet the schedular percentage threshold for a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, there is evidence of unemployability during the period on appeal.  Consequently, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b).  

The Veteran is also claiming service connection for hypertension, GERD, rheumatoid arthritis, and ED.  He contends that these conditions are secondary to his service-connected glaucoma, specifically to his prescribed medications. 

The Veteran was afforded a VA examination in July 2010 to determine the nature and etiology of his claimed disabilities.  The examiner diagnosed arthritis of both shoulders and impingement in the right shoulder; hiatal hernia, duodenitis, gastritis with polyps, and GERD; and essential hypertension.  He opined that none of these conditions was secondary to the Veteran's glaucoma, as they are not caused by glaucoma.  The VA examiner reiterated his opinion in a May 2012 addendum opinion, which also considered the issue of service connection for ED.  He simply stated that there is no relation between glaucoma and the claimed disabilities.  

There is no indication that the VA examiner considered the Veteran's contention that his claimed disabilities are secondary to the medications prescribed for his service-connected glaucoma over a period of thirty years.  Since an adequate medical opinion is not of record, a new one should be obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); cf. Hensley v. Brown, 5 Vet. App. 155 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  All requests and responses for the records must be documented in the claims file.  If any identified records cannot be obtained, notify the appellant of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, forward the claims file, including a copy of this remand, to the individual who conducted the July 2010 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a) Is it at least as likely as not (probability of 50 percent or more) that the Veteran's hypertension was incurred in active service?  If not, is his hypertension at least as likely as not proximately due to the Veteran's service-connected glaucoma, to include his medications for the latter?  If not, then is it at least as likely as not that his hypertension has been aggravated by his service-connected glaucoma, to include use of medications?  

(b) Is it at least as likely as not (probability of 50 percent or more) that any current gastrointestinal disability was incurred in active service?  If not, is any current gastrointestinal disability at least as likely as not proximately due to the Veteran's service-connected glaucoma, to include his medications for the latter?  If not, then is it at least as likely as not that any current gastrointestinal disability has been aggravated by his service-connected glaucoma, to include medications?  

(c) Is it at least as likely as not (probability of 50 percent or more) that the Veteran's arthritis of both shoulders was incurred in active service?  If not, is his arthritis of both shoulders at least as likely as not proximately due to the Veteran's service-connected glaucoma, to include his medications for the latter?  If not, then is it at least as likely as not that his arthritis of both shoulders has been aggravated by his service-connected glaucoma, to include medications?  

(d) Is it at least as likely as not (probability of 50 percent or more) that the Veteran's ED was incurred in active service?  If not, is his ED at least as likely as not proximately due to the Veteran's service-connected glaucoma, to include his medications for the latter?  If not, then is it at least as likely as not that his ED has been aggravated by his service-connected glaucoma, to include medications?  

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  Additionally, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for consideration of an extraschedular rating in excess of 50 percent for primary open angle glaucoma (based on symptoms of eye pain) and an extraschedular TDIU.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


